Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of #12:
Rejection made under 35 U.S.C. §102
Applicants have amended instant claim 1 to recite “without a fluorescent stain” and states that the prior art does not have this teaching. The prior art does not teach generating an artificial fluorescent image from a brightfield image without a fluorescent stain. Thus, instant claims 1-5, 13, 17, 22, and 27-28 are allowable and the rejection is withdrawn in regard to these claims. 
However, instant claim 29 does not include a recitation regarding generating an artificial fluorescent image without a fluorescent stain.  Thus, the rejection is maintained as it applies to instant claim 29.  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jerry Lin whose telephone number is (571) 272-2561.  The examiner can normally be reached on 7:00 am – 5:00 pm ET, M, and W-F. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached at (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jerry Lin/
Art Unit 1631